DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. (US. Patent App. Pub. No. 2019/0163254, “Dewey” hereinafter).
As per claim 1, Dewey teaches a method comprising: 
rendering, by a graphics processing unit (GPU), a first image frame (¶ [44], and also ¶ [97], referring to Fig. 6, processor 602 is a GPU); and 
upon rendering the first image frame (recited above): 
storing GPU state information on retention hardware of the GPU (¶ [100], “In order to reduce the time consumed for retraining etc., of the data link upon waking up, the link states are retained in state retention circuitry 608 before processor 602 transitions into sleep mode”), and 
transitioning the retention hardware into a retention state (Fig. 5A-B, ¶ [86], interpreted as transitioning into retaining signal value. It is noted the claim language did not specify the retention state, and this is not well known in the relevant art).
As per claim 4, Dewey further teaches wherein transitioning the retention hardware into the retention state comprises: changing a power supply voltage supplied to the retention hardware from a main power supply voltage to a secondary power supply voltage, wherein the secondary power supply voltage is less than the main power supply voltage (as addressed, changing into sleep mode, which is a low power state. See further ¶ [39], [43], [91]).
As per claim 7, Dewey also teaches wherein the GPU state information comprises microcode for a command processor of the GPU (¶ [82], [89], [121-122], i.e. coded into L1, L2, L3, etc. power levels).
As per claim 9, as addressed in claim 1, Dewey teaches a processing system comprising: retention hardware configured to operate in a selected one of an active state and retention state (wakeup state and sleep state, see claim 1); and 
a graphics processing units (GPU) coupled to the retention hardware, wherein the GPU is configured to: 
render a first image frame; and 
upon rendering the first image frame: store GPU state information of the GPU on retention hardware; and 
cause the retention hardware to transition from the active state to the retention state (addressed in claim 1).
Claim 12, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US. Patent App. Pub. No. 2019/0163254).
As per claim 5, Dewey teaches wherein the retention hardware comprises retention random access memory (RAM) (¶ [146-147]) comprising one or more memory cells (impliedly included) on which the GPU state information is stored (as addressed above in claim 1).
Dewey does not expressly teach wherein the secondary power supply voltage corresponds to a data-state retention voltage (DRV) of a memory cell of the retention RAM having a highest DRV from among the one or more memory cells. However, as shown in Fig. 5A and 5B, Dewey does teach in order to retain (store) signal value in a storage circuit, power supply is needed, and thus, for storage cells that do not store values, no power is impliedly needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dewey to be as claimed because the memory cell needs the voltage to retaining signal value.
Claim 13, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale. 

Claims 2-3, 10-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US. Patent App. Pub. No. 2019/0163254) in view of Kwa et al. (US. Patent No. 10,199,014, “Kwa”).
As per claim 2, Dewey further teaches:
upon rendering the first image frame, transitioning the GPU into a low-power state (¶ [98], entering sleep mode); 
receiving an indication of a second image frame for rendering while the GPU is in the low-power state (¶ [100], transitioning out of (i.e. waking up from) the sleep mode. See further Fig. 8, and further in combination with Lee addressed below); 
upon receiving the indication of the second image frame for rendering (see below), transitioning the GPU into an active state (¶ [117-118], exit from core off sleep mode, see also Fig. 8); and 
upon receiving the indication of the second image frame for rendering, transitioning the retention hardware into an active state (¶ [101], retained link state is used).
Dewey does not expressly teach receiving an indication of a second image frame for rendering while the GPU is in the low-power state. However, it is well known in the art that the wake up state from the low-power state in the GPU normally occurs when an updated frame is received. One of such teachings is included in Kwa (Fig. 6, col. 9, lines 39-49, and also col. 10, lines 35-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Kwa to the method as taught by Dewey, the advantage of which is to optimize power consumption (col. 2, lines 50-56).
As per claim 3, as addressed, the combined teachings of Dewey and Kwa also includes upon transitioning the retention hardware into the active state, restoring the GPU state information from the retention hardware (Dewey, ¶ [101]) and upon restoring the GPU state information from the retention hardware, rendering the second image frame (taught by Kwa addressed in claim 2). Thus, claim 3 would have been obvious over the combined references for the reason above. 
Claim 10, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale. 
Claim 11, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale. 
As per claim 16, as addressed in claims 1-3 above, the combined teachings of Dewey and Kwa includes a method comprising: 
rendering, by a graphics processing unit (GPU), a first image frame; 
storing GPU state information on retention hardware of the GPU after rendering the first image frame (see claim 1); 
transitioning the GPU into a low power state after rendering the first image frame (see claim 2); and 
transitioning the GPU into an active state after transitioning the GPU into the low- power state (see claim 2); and 
restoring the GPU state information from the retention hardware while transitioning the GPU into the active state (see claim 3).
Thus, claim 16 would have been obvious over the combined references for the reason above. 
As per claim 17, as also addressed, the combined Dewey-Kwa also teaches: 
causing the retention hardware to transition to a retention state after rendering the first image frame, wherein, in the retention state, the retention hardware retains the GPU state information (see claim 1)
receiving an indication of a second image frame for rendering while the GPU is in the low-power state, wherein transitioning the GPU to the active state is responsive to the indication of the second image frame (see claim 2); 
upon receiving the indication of the second image frame for rendering, causing the the (sic) retention hardware to transition to exit the retention state (see claim 2); and 
upon restoring the GPU state information from the retention hardware, rendering the second image frame (see claim 3).
The combined Dewey-Kwa does not expressly teach read and write operations at the retention hardware are disabled when in the retention state. However, as addressed, Dewey teaches in the retention state, the GPU is put into sleep mode, and thus implying that the read and write operation at the retention hardware after retaining the state information of the GPU.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dewey and Kwa to disable the retention hardware in the retention state in order to preserve the GPU state information before wakeup state occurs.
Claim 18, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US. Patent App. Pub. No. 2019/0163254) in view of Clark et al. (US. Patent App. Pub. No. 2017/0301395, “Clark”).
As per claim 6, Dewey does teach wherein the retention hardware comprises one or more retention flip-flops on which the GPU state information is stored (See Fig. 5A-B and their disclosure).
Dewey fails to explicitly teach wherein the secondary power supply voltage corresponds to a minimum voltage required for the one or more retention flip-flops to retain the GPU state information.
However, it is well known in the art for memory used to retain data, such as SRAM, a minimum voltage is needed. One of such teachings is described in Clark at ¶ [0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Clark into the retention hardware as taught by Dewey as addressed above, the benefit of which is to reduce the power usage in retaining GPU state in low power mode.
Claim 14, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale. 

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US. Patent App. Pub. No. 2019/0163254) in view of Mayhew et al. (US. Patent App. Pub. No. 2013/0070515, “Mayhew”).
As per claim 8, Dewey does not explicitly teach the GPU state information comprises register settings for one or more registers of the GPU.
However, in a similar method of storing state information of GPU (see Abstract), Mayhew teaches the memory for storing state information can be registers (¶ [4], [9], [51-52] referring to Fig. 6), and thus, impliedly setting the registers of the GPU.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of using registers for storing GPU state information as taught by Mayhew to the method of storing state information as taught by Dewey as addressed above, the advantage is to improve processor state store and restore (¶ [10]).
Claim 15, which is similar in scope to claims 7 and 8 as addressed above, is thus rejected under the same rationale. 
Claim 21, which is similar in scope to claims 7 and 8 as addressed above, is thus rejected under the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US. Patent App. Pub. No. 2019/0163254) in view of Kwa et al. (US. Patent No. 10,199,014) further in view of Clark et al. (US. Patent App. Pub. No. 2017/0301395).
As per claim 20, the combined Dewey-Kwa fails to explicitly teach wherein the retention hardware comprises one or more retention flip-flops on which the GPU state information is stored, and wherein the secondary power supply voltage corresponds to a minimum voltage required for the one or more retention flip-flops to retain the GPU state information.
However, as addressed in claim 6, Clark teaches this feature.
Thus, claim 20 would have been obvious over the combined references for the reason addressed in claim 6.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611